UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1147



YONGDUAN CHEN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-624-169)


Submitted:   July 21, 2006                 Decided:   August 16, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Benjamin B. Xue, LAW OFFICES OF BENJAMIN B. XUE, P.C., New York,
New York, for Petitioner.      Rod J. Rosenstein, United States
Attorney, Tarra DeShields-Minnis, Assistant United States Attorney,
Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yongduan Chen, a native and citizen of the People’s

Republic of China, petitions for review of a decision of the Board

of Immigration Appeals (Board) affirming, without opinion, the

immigration      judge’s      denial    of    his    applications     for   asylum,

withholding of removal, and protection under the Convention Against

Torture. Because the Board affirmed under its streamlined process,

see   8   C.F.R.    §    1003.1(e)(4)      (2006),    the   immigration        judge’s

decision    is     the    final   agency     determination.       See    Camara     v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).

            Chen challenges the immigration judge’s finding that his

testimony was not credible, and that he otherwise failed to meet

his burden of proof to qualify for asylum.                  Credibility findings

are reviewed for substantial evidence. A trier of fact who rejects

an    applicant’s        testimony   on    credibility      grounds     must    offer

specific, cogent reasons for doing so.                Figeroa v. INS, 886 F.2d

76, 78 (4th Cir. 1989).           “Examples of specific and cogent reasons

include     inconsistent       statements,        contradictory     evidence,     and

inherently improbable testimony . . . .”                Tewabe v. Gonzales, 446

F.3d 533, 538 (4th Cir. 2006) (internal quotations and citations

omitted).    If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, it is not supported by substantial evidence. Id.




                                          - 2 -
          We   have   reviewed   the   evidence   of    record   and   the

immigration judge’s decision, and we find that the immigration

judge’s negative credibility determination is not supported by

substantial evidence.   The immigration judge primarily relied on a

single misstatement by Chen as to the date of his wife’s forced

abortion, which Chen quickly corrected and otherwise consistently

reported, to find Chen not a credible witness.         Reference to this

single, isolated misstep does not constitute specific and cogent

reasons supporting the finding. As the immigration judge based his

denial of all the requested relief on this credibility finding, we

must grant the petition for review and remand the case to the Board

for additional investigation or explanation.      See INS v. Ventura,

537 U.S. 12, 16 (2002) (holding that generally, court of appeals

should remand case to agency “for additional investigation or

explanation”); Gonzales v. Thomas, 126 S. Ct. 1613, 1614 (2006)

(reasserting Ventura “remand rule”).

          Accordingly, we grant the petition for review, vacate the

decision of the Board, and remand for further proceedings.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  VACATED AND REMANDED




                                 - 3 -